Exhibit 10.1

WHENEVER CONFIDENTIAL INFORMATION IS OMITTED HEREIN (SUCH OMISSIONS ARE DENOTED
BY AN ASTERISK *), SUCH CONFIDETNAIL INFORMATION HAS BEEN SUBMITTED SEPARATE TO
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

SETTLEMENT AGREEMENT AND RELEASES

This Settlement Agreement and Releases (the “Settlement Agreement”) is made and
entered into by and among Massachusetts Institute of Technology (“MIT”),
Repligen Corporation (“Repligen”) and ImClone Systems Incorporated (“ImClone”)
(MIT, Repligen and ImClone are referred to herein individually as a “Party” and
collectively as the “Parties”).

WHEREAS, MIT and Repligen are the Plaintiffs-Counter Defendants and ImClone is
the Defendant-Counter Claimant in the action entitled Massachusetts Institute of
Technology and Repligen Corporation v. ImClone Systems, Inc., Civil Action
No. 04 cv 10884 (RGS), pending in the United States District Court for the
District of Massachusetts (the “Action”); and

WHEREAS, the Parties desire to settle the Action on the terms stated herein,
without any admission of liability or wrongdoing, and in order to avoid the time
and expense of continuing to litigate the Action;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be bound hereby,
the Parties hereby agree as follows:

1. ImClone Payment to MIT and Repligen. ImClone shall pay to MIT and Repligen by
wire transfer to their attorneys Fish & Richardson P.C. to the account below
$65,000,000.00 (sixty-five million dollars and zero cents) for the releases and
sublicenses contained herein, which wire transfer shall be initiated within
three business days of the Effective Date (as defined in Paragraph 21 below).

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

Bank Name:

 

            Bank of America

            100 Federal Street

            Boston, MA 02110

  

Name on Acct:

 

            Fish & Richardson P.C.

            Massachusetts IOLTA Committee Acct No. [*]

            ABA No. 0260-0959-3

            Swift Code: BOFAUS3N

2. Definitions.

a. “Affiliate” means any individual, corporation, partnership, proprietorship or
other entity controlled by, controlling, or under common control with a Party to
this Agreement through, directly or indirectly, equity ownership, ability to
elect directors, or by virtue of a majority of overlapping directors, or by
contract, or otherwise, and shall include, but shall not be limited to that
instance where any individual, corporation, partnership, proprietorship or other
entity directly or indirectly owning, owned by or under common ownership with
the party in question to the extent of fifty percent (50%) or more of the equity
of voting shares, including shares owned beneficially by such Party.

b. “Excluded Fields” means any application or use [*].

c. “TLA” means Technology Licensing Agreement between Abbott Biotech, Inc. and
Repligen Corporation, dated May 14, 1992, attached hereto as Exhibit A.

3. Patent Sublicenses.

a. MIT and Repligen agree that Repligen shall grant ImClone and its Affiliates a
sublicense under United States Patent No. 4,663,281 (the “‘281 Patent”),
together with any continuations, continuations-in-part, divisions, foreign
counterparts and equivalents thereto, in the form attached hereto as Exhibit B
executed simultaneously with and as a condition of this Settlement Agreement.

 

* – Confidential Treatment Requested

 

2



--------------------------------------------------------------------------------

b. Consistent with the rights granted Repligen under the TLA, Repligen shall
grant ImClone and its Affiliates a sublicense under United States Patent
No. 5,665,578 (the “‘578 Patent”) and United States Patent No. 5,741,682 (the
“‘682 Patent”), together with any continuations, continuations-in-part,
divisions, foreign counter-parts and equivalents thereto, under which and solely
to the extent that Repligen has the power to grant rights under the TLA, in the
form attached hereto as Exhibit C executed simultaneously with and as a
condition of this Settlement Agreement.

4. General Releases.

a. Effective immediately after receipt into the transferee account of the funds
subject to the wire payment referred to in Paragraph 1 above, Repligen, on
behalf of itself and its agents, servants, attorneys, employees, officers,
directors, members, shareholders, subsidiaries, parents, Affiliates,
predecessors, successors, assigns, transferees, representatives and all persons
and entities acting by, through, under, or in concert with them or any of them
(the “Repligen Releasors”) fully and forever release and discharge ImClone and
each of ImClone’s current and former agents, servants, attorneys, employees,
officers, directors, members, shareholders, subsidiaries, parents, Affiliates,
predecessors, successors, assigns, transferees, representatives and all persons
and entities acting by, through, under, or in concert with them or any of them
(the “ImClone Released Parties”) from any and all manner of action or actions,
in law or in equity, for indemnity or otherwise, claims, counterclaims, demands,
cause or causes of action, suits, debts, liens, damages, losses, costs or
expenses, liabilities of any kind, fees, commissions and other payments whether
presently known or unknown, accrued or not accrued, foreseen or not foreseen,
matured or not matured, asserted or unasserted, fixed or contingent, which any
of the Repligen Releasors may have had, may claim to have had, ever had, may
have, may claim to have or now have against the ImClone Released Parties from
the beginning of time until the

 

* – Confidential Treatment Requested

 

3



--------------------------------------------------------------------------------

Effective Date, in connection with the making, use or sale of C225 (i.e.,
Erbitux®) and/or in connection with the making, use, or sale of IMC-11F8,
including without limitation all claims for infringement of the ‘281 Patent or
any other existing patent together with any continuations,
continuations-in-part, divisions, foreign counterparts and equivalents thereto.

b. Effective immediately after receipt into the transferee account of the funds
subject to the wire payment referred to in Paragraph 1 above, MIT on behalf of
itself and its agents, servants, attorneys, employees, officers, directors,
members, shareholders, subsidiaries, parents, Affiliates, predecessors,
successors, assigns, transferees, representatives and all persons and entities
acting by, through, under, or in concert with them or any of them (the “MIT
Releasors”) fully and forever release and discharge ImClone and each of
ImClone’s current and former agents, servants, attorneys, employees, officers,
directors, members, shareholders, subsidiaries, parents, Affiliates,
predecessors, successors, assigns, transferees, representatives and all persons
and entities acting by, through, under, or in concert with them or any of them
(the “ImClone Released Parties”) from any and all manner of action or actions,
in law or in equity, for indemnity or otherwise, claims, counterclaims, demands,
cause or causes of action, suits, debts, liens, damages, losses, costs or
expenses, liabilities of any kind, fees, commissions and other payments whether
presently known or unknown, accrued or not accrued, foreseen or not foreseen,
matured or not matured, asserted or unasserted, fixed or contingent, which any
of the MIT Releasors may have had, may claim to have had, ever had, may have,
may claim to have or now have against the ImClone Released Parties from the
beginning of time until the Effective Date, in connection with the making, use
or sale of C225 (i.e., Erbitux), on all claims for infringement of the ‘281
Patent (including claims for future damages or injunctive relief related
thereto), together with any continuations, continuations-in-part, divisions,
foreign counterparts and equivalents thereto of the ‘281 patent.

 

* – Confidential Treatment Requested

 

4



--------------------------------------------------------------------------------

c. Effective immediately after receipt into the transferee account of the funds
subject to the wire payment referred to in Paragraph 1 above, ImClone, on behalf
of itself and its agents, servants, attorneys, employees, officers, directors,
members, shareholders, subsidiaries, parents, Affiliates, predecessors,
successors, assigns, transferees, representatives and all persons and entities
acting by, through, under, or in concert with them or any of them (the “ImClone
Releasors”) fully and forever release and discharge Repligen and its current and
former respective agents, servants, attorneys, employees, officers, directors,
members, shareholders, subsidiaries, parents, Affiliates, predecessors,
successors, assigns, transferees, representatives and all persons and entities
acting by, through, under, or in concert with them or any of them (the “Repligen
Released Parties”) from any and all manner of action or actions, in law or in
equity, for indemnity or otherwise, claims, counterclaims, demands, cause or
causes of action, suits, debts, liens, damages, losses, costs or expenses,
liabilities of any kind, fees, commissions and other payments whether presently
known or unknown, accrued or not accrued, foreseen or not foreseen, matured or
not matured, asserted or unasserted, fixed or contingent, which any of the
ImClone Releasors may have had, may claim to have had, ever had, may have, may
claim to have or now have against the Repligen Released Parties from the
beginning of time until the Effective Date, in connection with the making, use
or sale of C225 (i.e., Erbitux) and/or in connection with the making, use, or
sale of IMC-11F8, including without limitation all counterclaims with regard to
the ‘281 Patent or any other existing patent together with any continuations,
continuations-in-part, divisions, foreign counterparts and equivalents thereto.

d. Effective immediately after receipt into the transferee account of the funds
subject to the wire payment referred to in Paragraph 1 above, ImClone Releasors
fully and forever release and discharge MIT and its current and former
respective agents, servants, attorneys, employees, officers, directors, members,
shareholders, subsidiaries, parents, Affiliates,

 

* – Confidential Treatment Requested

 

5



--------------------------------------------------------------------------------

predecessors, successors, assigns, transferees, representatives and all persons
and entities acting by, through, under, or in concert with them or any of them
(the “MIT Released Parties” from any and all manner of action or actions, in law
or in equity, for indemnity or otherwise, claims, counterclaims, demands, cause
or causes of action, suits, debts, liens, damages, losses, costs or expenses,
liabilities of any kind, fees, commissions and other payments whether presently
known or unknown, accrued or not accrued, foreseen or not foreseen, matured or
not matured, asserted or unasserted, fixed or contingent, which any of the
ImClone Releasors may have had, may claim to have had, ever had, may have, may
claim to have or now have against the MIT Released Parties from the beginning of
time until the Effective Date, in connection with the making, use or sale of
C225 (i.e., Erbitux), on all counterclaims with regard to the ‘281 Patent
(including claims for future damages or injunctive relief related thereto),
together with any continuations, continuations-in-part, divisions, foreign
counterparts and equivalents thereto of the ‘281 patent.

5. ImClone Purchase of Protein A Resins. To fulfill ImClone’s need for Protein A
for ImClone’s manufacture of C225 (i.e., Erbitux), ImClone hereby agrees to
continue to purchase until expiration of the latest to expire of the patents
being sublicensed pursuant to this Settlement Agreement, in accordance with past
business practices, resins made with recombinant Protein A (including
recombinant mutants and derivatives of Protein A) manufactured for or by
Repligen, its Affiliates, or a third party that acquires, whether by sale,
merger, recapitalization, or other business combination, all or substantially
all of the assets of Repligen or Repligen’s Protein A business for ImClone’s
manufacturing of C225 (i.e., Erbitux), provided that such resins are sold (i) at
fair market price, (ii) with a quality level reasonably acceptable to ImClone.
If there comes a time when available resins made with recombinant Protein A
manufactured for or by Repligen do not satisfy ImClone’s demand for resins for
manufacturing C225 (i.e., Erbitux) then ImClone’s obligation to purchase under
this Paragraph 5 shall immediately cease. [*]

 

* – Confidential Treatment Requested

 

6



--------------------------------------------------------------------------------

6. Attorneys’ Fees and Costs. The Parties shall bear their own respective
attorneys’ fees and costs.

7. No Admission of Wrongdoing. The Parties expressly acknowledge that this
Settlement Agreement represents a settlement of disputed rights and claims.
Nothing in the terms of this Settlement Agreement or in its execution shall be
construed as an admission of liability or wrongdoing as to any matter by the
Parties hereto. ImClone affirmatively denies the allegations contained in the
Complaint in the Action, and MIT and Repligen affirmatively deny the allegations
contained in the Counterclaims in the Action.

8. Dismissal with Prejudice. The Parties shall execute at the time this
Settlement Agreement is executed a stipulation dismissing with prejudice the
Complaint and Counterclaims in the Action in the form attached hereto as Exhibit
D, which shall be held in escrow by counsel for MIT and Repligen and submitted
to the Court for filing within one business day after receipt into the
transferee account of the funds subject to the wire transfer payment referred to
in Paragraph 1 above. The stipulation of dismissal shall provide that the
Parties shall bear their own respective attorneys’ fees and costs.

9. Confidentiality. The Parties shall keep the terms of this Settlement
Agreement confidential, except that (i) any Party may disclose that the Action
has been resolved by settlement with no Party admitting liability, (ii) any
Party may disclose the terms of this Settlement Agreement as required by the
securities laws, (iii) any Party may disclose the terms of this Settlement
Agreement as otherwise required by law, and (iv) ImClone may disclose the terms
of this Settlement Agreement (including without limitation the terms of the
sublicenses referred to in Paragraph 3 above) to any collaboration partner or
manufacturing partner of ImClone provided such disclosure is made under
obligations of confidentiality between ImClone and such partners pursuant to the
agreement(s) they have entered into. Notwithstanding the

 

* – Confidential Treatment Requested

 

7



--------------------------------------------------------------------------------

foregoing, any Party may disclose the terms of this Settlement Agreement in any
proceeding to enforce the terms of this Settlement Agreement. To the extent any
Party is required to disclose information about this settlement pursuant to
Subparagraph (iii) above in order to comply with a subpoena, document request or
order issued by a court of competent jurisdiction or by a state or federal
regulatory body, the Party receiving such subpoena or order, upon receipt
thereof, shall promptly notify the other Parties of the existence, terms and
circumstances surrounding such subpoena, document request or order prior to
disclosure of the information. If disclosure is to be made pursuant to
Subparagraph (iii) above, the disclosing Party shall exercise its best efforts
to cooperate with any other Party that seeks a protective order. Notwithstanding
the foregoing provisions of this Paragraph 9, the Parties may publish press
releases concerning this Settlement Agreement in the mutually agreeable forms
attached hereto as Exhibit E and Exhibit F and may make any public disclosures
that are consistent with the disclosures contained in the press release and the
Parties’ prior periodic disclosures.

10. Representations, Warranties and Covenants of the Parties. The Parties hereby
represent, warrant and agree as follows:

a. MIT and Repligen each represents and warrants that Repligen has the full
right, power, and authority to grant the sublicense referred to in Paragraph
3(a) of this Settlement Agreement. EXCEPT AS EXPRESSLY SET FORTH HEREIN, MIT AND
REPLIGEN MAKE NO EXPRESS OR IMPLIED WARRANTIES AND DISCLAIM ALL IMPLIED
WARRANTIES, INCLUDING WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND AGAINST INFRINGEMENT.

b. As of the Effective Date, consistent with the rights and restrictions to
which Repligen is subject to under the TLA, Repligen represents and warrants to
ImClone that

 

* – Confidential Treatment Requested

 

8



--------------------------------------------------------------------------------

Repligen has the full right, power and authority to enter into this Settlement
Agreement, and to grant the sublicense granted in Paragraph 3(b) hereof. EXCEPT
AS EXPRESSLY SET FORTH HEREIN, REPLIGEN MAKES NO EXPRESS OR IMPLIED WARRANTIES
AND DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND AGAINST
INFRINGEMENT.

c. Repligen represents and warrants that (i) to the best of Repligen’s knowledge
and belief, Repligen has provided ImClone with a complete and accurate copy of
the TLA in effect as of the Effective Date, (ii) to the best of Repligen’s
knowledge and belief, the TLA is in full force and effect as of the Effective
Date, (iii) to the best of Repligen’s knowledge and belief, no party to the TLA
is in material breach of the TLA as of the Effective Date and Repligen is not
aware of any circumstance which would give rise to material breach of the TLA as
of the Effective Date, (iv) no party to the TLA has notified in writing any
other party to the TLA of any material breach of the TLA that remains uncured as
of the Effective Date, and (v) Repligen has not voluntarily terminated the TLA
pursuant to paragraph 6(b) of the TLA or otherwise terminated the TLA by mutual
agreement with Abbott.

d. Repligen hereby covenants and agrees that:

(i) to the extent it is within Repligen’s control (a) it will maintain and not
terminate, invalidate, encumber or diminish the TLA and/or the patents
sublicensed thereunder, and (b) it will not modify or amend (or consent to
modification or amendment of) the TLA, in each case only insofar as it affects
the rights and obligations of Repligen thereunder with respect to rights and
obligations of ImClone under this Agreement, without the written permission of
ImClone; and

 

* – Confidential Treatment Requested

 

9



--------------------------------------------------------------------------------

(ii) any assignment of the TLA by Repligen is subject to this Agreement and
ImClone shall be promptly provided with written notice of such assignment; and

(iii) it will promptly provide ImClone with any notice of material breach of the
TLA and/or intent to terminate the TLA and/or the rights and sublicenses
thereunder, to the extent Repligen is aware of the foregoing, and it shall use
commercially reasonable efforts to attempt to cure any such breach and/or to
prevent termination of such TLA and/or such rights and licenses thereunder,
except to the extent caused by ImClone or its Affiliates; and if Repligen fails
to promptly do so, ImClone shall have the right, but not the obligation, to cure
such breach and/or prevent such termination.

e. ImClone represents and warrants that it and its Affiliates have the full
right and authority to accept and be bound by the conditions and restrictions of
the TLA applicable to sublicensees. ImClone further represents and warrants that
it and its Affiliates are not engaged, and have no current intent to engage in
the future, in any research, development, commercialization or other activity in
any of the areas of [*]. EXCEPT AS EXPRESSLY SET FORTH HEREIN, IMCLONE MAKES NO
EXPRESS OR IMPLIED WARRANTIES AND DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, AND AGAINST INFRINGEMENT.

f. With the exception of the claim asserted in the Action, MIT and Repligen each
represents and warrants that it has no claims against ImClone relating to the
‘281 patent. Repligen represents and warrants that as of the Effective Date it
has no knowledge of any claim against ImClone.

g. The persons executing this Settlement Agreement on behalf of MIT, Repligen
and ImClone, respectively, represent and warrant that they each are authorized
and

 

* – Confidential Treatment Requested

 

10



--------------------------------------------------------------------------------

have capacity to sign for and bind the respective entities for which they sign.
Each of the Parties shall be responsible for any breach of this representation
and warranty by its respective signatory hereto, and such signatory shall not
incur any personal liability by virtue of any breach of this representation and
warranty.

h. Each Party represents and warrants that it has not sold, assigned,
transferred, conveyed or otherwise disposed of any right, title or interest to
any claim that is released by the Settlement Agreement.

i. Each Party represents and warrants that it has relied upon its own judgment
and that of its own legal counsel regarding the proper, complete, and
agreed-upon consideration for, and the terms and provisions of, this Settlement
Agreement, the sublicenses referred to in Paragraph 3 above and the stipulation
of dismissal to be executed simultaneously herewith, and that no Party has
relied on any representation or warranty (express or implied) made by any other
Party or any of its agents, employees or legal counsel, other than as expressly
set forth in this Settlement Agreement, in entering into this Settlement
Agreement.

11. Further Assurances. Each Party shall execute and deliver to the others such
additional documents and take such other actions as may be reasonably requested
by any other Party in order to carry out the terms and conditions of this
Settlement Agreement.

12. Successors and Third Parties. This Settlement Agreement is binding upon, and
shall inure to the benefit of, the Parties and their respective affiliates,
subsidiaries and each of their employees, officers, directors, agents,
successors and assigns.

13. Merger and Integration. This Settlement Agreement, along with the
sublicenses referred to in Paragraph 3 above and the stipulation of dismissal
executed simultaneously herewith, constitutes the entire, complete and
integrated agreement made between the Parties regarding the subject matter
hereof. The Settlement Agreement is not subject to any conditions

 

* – Confidential Treatment Requested

 

11



--------------------------------------------------------------------------------

not expressly provided for herein, and this Settlement Agreement, along with the
TLA, sublicenses, stipulation of dismissal and press release, cancel and
supercede all earlier agreements, written or oral, between the parties regarding
the subject matter hereof.

14. Headings. All headings used in this Settlement Agreement are intended for
ready reference and convenience only. The headings must not be given any force
and are without contractual significance or effect.

15. Amendments. This Settlement Agreement may not be modified, altered, amended,
waived or changed in any way, except in a writing signed by the Parties.

16. Waiver. A failure by any Party to enforce any provision of this Settlement
Agreement or a right under this Settlement Agreement may not be construed as:

a. A waiver of any right;

b. Having any effect on the validity of this Settlement Agreement or any part
thereof; or

c. A prejudice for or against any Party in a subsequent legal action.

Any Party may waive any of its rights under this Settlement Agreement only by an
appropriate writing that specifically refers to the contractual right that is
being waived and that is signed by the waiving Party.

17. Construction. Neither this Settlement Agreement nor any provision in this
Settlement Agreement shall be construed for or against any Party because the
Settlement Agreement as a whole, or any provision of this Settlement Agreement,
was requested or drafted by such Party. Neither this Settlement Agreement nor
any provision in this Settlement Agreement nor evidence of any negotiations in
connection with it or them shall be offered or received in evidence or used in
any way in any action or proceeding between the Parties except to enforce the
terms and provisions hereof.

 

* – Confidential Treatment Requested

 

12



--------------------------------------------------------------------------------

18. Controlling Law, Jurisdiction and Venue. This Settlement Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts without regard to its principles of choice of law. The Parties
agree to request that the United States District Court for the District of
Massachusetts retain jurisdiction of the Action for purposes of enforcement of
this Settlement Agreement. Each Party irrevocably submits to the exclusive
jurisdiction of (i) Courts of the Commonwealth of Massachusetts, Suffolk County,
and (ii) the United States District Court for the District of Massachusetts, for
the purposes of any suit, action or other proceeding arising out of this
Settlement Agreement and waives any defense or objection based on lack of
personal jurisdiction. Each Party agrees to commence any such action, suit or
other proceeding in the United States District Court for the District of
Massachusetts, or, in the event such suit, action or other proceeding may not be
brought in such court for jurisdictional reasons, in the Courts of the
Commonwealth of Massachusetts, Suffolk County. Each Party further agrees that
service of any process, summons, notice or document by certified mail, return
receipt requested, to such Party’s respective address set forth below shall be
effective service of process for any action, suit or other proceeding in the
Commonwealth of Massachusetts with respect to any matters to which it has
submitted to jurisdiction in this Paragraph. Each Party irrevocably and
unconditionally waives any defense or objection to the laying of venue of any
action, suit or other proceeding arising out of this Settlement Agreement in
(i) Courts of the Commonwealth of Massachusetts, Suffolk County, or (ii) the
United States District Court for the District of Massachusetts, and hereby and
thereby further irrevocably and unconditionally waives and agrees not to plead
or claim any defense or objection in any such court that any such action, suit
or other proceeding brought in any such court has been brought in an
inconvenient forum.

 

* – Confidential Treatment Requested

 

13



--------------------------------------------------------------------------------

a. All notices and other communications to MIT must be sent to:

Massachusetts Institute of Technology

77 Massachusetts Avenue

NE 25-230

Cambridge, MA 02139

Attention: Director, Technology Licensing Office

b. All notices and other communication to Repligen must be sent to:

Repligen Corporation

41 Seyon Street

Building #1, Suite 100

Waltham, MA 02453

Attention: President and Chief Executive Officer

c. All notices and other communications to ImClone must be sent to:

ImClone Systems Incorporated

180 Varick Street

New York, NY 10014

Attention: General Counsel

19. Notices. All notices and other communications required or permitted to be
sent under this Settlement Agreement must be in writing. Except for those
notices and communications governed by Paragraph 18 above, and unless otherwise
agreed, all notices must be sent by:

a. Certified mail, return receipt requested; or

b. Facsimile with a confirmation copy dispatched contemporaneously either by
certified mail, return receipt requested, or by courier service.

All notices and other communications to MIT must be sent to the address listed
in Paragraph 18(a) above, all notices and other communications to Repligen must
be sent to the address listed in Paragraph 18(b) above, and all notices and
other communications to ImClone must be sent to the address listed in Paragraph
18(c) above.

20. Counterparts. This Settlement Agreement may be executed in any number of
counterparts, each of which shall be deemed to be one and the same instrument.

 

* – Confidential Treatment Requested

 

14



--------------------------------------------------------------------------------

21. Effective Date. This Settlement Agreement is effective as of the date it has
been executed by all the Parties (the “Effective Date”).

IN WITNESS WHEREOF, the Parties have caused this Settlement Agreement to be
executed by their duly authorized representatives in a manner legally binding
upon their respective corporations as of the Effective Date.

 

REPLIGEN CORPORATION     IMCLONE SYSTEMS INCORPORATED Date: September 10, 2007  
  Date: September 10, 2007

/s/ Walter Herlihy

     

/s/ Daniel J. O’Connor

By:   Walter C. Herlihy, Ph.D.       By:   Daniel J. O’Connor   President and  
      General Counsel   Chief Executive Officer         Senior Vice President  
        General Counsel and Secretary

 

MASSACHUSETTS INSTITUTE OF TECHNOLOGY Date: September 10, 2007

/s/ Lita Nelsen

By:   Lita L. Nelsen   Director, Technology Licensing Office

 

* – Confidential Treatment Requested

 

15



--------------------------------------------------------------------------------

STATE OF MASSACHUSETTS       )      :            s.s.:
COUNTY OF SUFFOLK                    )   

On this 10th day of September 2007, before me personally came Lita L. Nelsen, to
me known, who, by me duly sworn, did depose and state that deponent is a
Director, Technology Licensing Office for the Massachusetts Institute of
Technology, the corporation described in, and which executed, the foregoing
SETTLEMENT AGREEMENT AND MUTUAL RELEASE.

 

/s/ K.A. Murphy

Notary Public

 

STATE OF MASSACHUSETTS       )      :            s.s.:
COUNTY OF SUFFOLK                    )   

On this 10th day of September 2007, before me personally came Walter C. Herlihy,
Ph.D., to me known, who, by me duly sworn, did depose and state that deponent is
the President and Chief Executive Officer for Repligen Corporation, the
corporation described in, and which executed, the foregoing SETTLEMENT AGREEMENT
AND MUTUAL RELEASE.

 

/s/ K.A. Murphy

Notary Public

 

STATE OF MASSACHUSETTS       )      :            s.s.:
COUNTY OF SUFFOLK                   )   

On this 10th day of September 2007, before me personally came Daniel J.
O’Connor, to me known, who, by me duly sworn, did depose and state that deponent
is a Senior Vice President, General Counsel and Secretary of ImClone Systems
Incorporated, the corporation described in, and which executed, the foregoing
SETTLEMENT AGREEMENT AND MUTUAL RELEASE.

 

/s/ K.A. Murphy

Notary Public

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

Exhibit A

TECHNOLOGY LICENSE AGREEMENT

BETWEEN ABBOTT BIOTECH, INC.

AND

REPLIGEN CORPORATION

THIS AGREEMENT is made and entered into this 14 day of May, 1992, by and between
ABBOTT BIOTECH, INC. (“LICENSOR”), and REPLIGEN CORPORATION (“LICENSEE”).

This Agreement is entered into in connection with the acquisition by LICENSEE of
certain business, assets and obligations of LICENSOR pursuant to that certain
Asset Purchase Agreement (“Purchase Agreement”) entered into among LICENSOR,
LICENSEE and Abbott Laboratories, an Illinois corporation, contemporaneously
herewith. Pursuant to the Purchase Agreement, LICENSEE is acquiring, among other
things, certain technology which is not the subject of this Agreement. By this
Agreement, LICENSOR is granting to LICENSEE a non-exclusive license under
certain Patent Rights (as defined below) and a non-exclusive sublicense under
certain licenses.

In consideration of the foregoing premises and the covenants and conditions
herein contained, the parties hereto agree as follows:

1. Definitions.

(a) “Patent Rights” shall mean all United States patents and patent applications
listed in Exhibit A attached hereto and made a part hereof, and all
corresponding foreign patents and patent applications, including any and all
divisions, continuations, continuations-in-part, reissues, and extensions
thereof that exist now or that come into existence in the future, and relevant
information and documentation contained in the patent file history.

(b) “Licensed Product” shall mean any product, composition of matter, system or
apparatus which, but for this Agreement, would otherwise infringe a valid claim
of an unexpired patent included in the Patent Rights.

(c) “Licensed Processes” shall mean any process, method, or method of use which,
but for this Agreement, would otherwise infringe a valid claim of an unexpired
patent in the Patent Rights.

(d) “Licensed Field” shall mean any application or use with the exception of the
application or use [*].

2. License and Sublicense.

(a) LICENSOR hereby grants LICENSEE, to the extent of the Licensed Field, a
worldwide, non-exclusive, royalty-free, fully paid-up license under the Patent
Rights to make, have made, use and sell Licensed Product and to practice, have
practiced, use and sell Licensed Processes.

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

(b) LICENSOR hereby grants LICENSEE a non-exclusive sublicense in the Licensed
Field under those rights granted, and subject to all terms and conditions set
forth, in the license agreement with the Massachusetts Institute of Technology
(“M.I.T.”) attached hereto and made a part hereof as Exhibit B (the “M.I.T.
License”) and the license agreement with [*] (“[*]”) attached hereto and made a
part hereof as Exhibit C (the “[*] License”).

3. LICENSOR’s Obligations. LICENSOR shall have the sole right, but not the
obligation, to prosecute, maintain and/or enforce the Patent Rights and any
similar patent rights under the M.I.T. License and the [*] License. LICENSOR
shall have no obligation to maintain the M.I.T. License or the [*] License in
force, and shall have no other obligation with respect to the Patent Rights, the
M.I.T. License or the [*] License; provided, that in the event LICENSOR intends
to terminate or let lapse either the M.I.T. License or the [*] License, LICENSOR
shall provide LICENSEE with at least sixty (60) days’ notice thereof and, at the
written request of LICENSEE, shall assign to LICENSEE all of LICENSOR’s rights
(subject to all of its obligations) under either such agreement. Each of M.I.T.
and [*] hereby consent to the assignment to LICENSEE under this Section 3 of
either the M.I.T. License or the [*] License, as the case may be. LICENSOR shall
have no responsibility or liability for any acts, omissions or breaches of
LICENSEE under this Agreement, the M.I.T. License, the [*] License or otherwise.
Failure of LICENSEE to comply with the terms and conditions of the M.I.T.
License or the [*] License shall not be deemed a breach by LICENSOR under such
license.

4. No Payments Except for Pass-Through. The license and sublicenses hereunder
are granted free of any license or sublicense fees, royalties or other payment
obligations, except that LICENSEE shall be obligated to pay any royalties or
other sums due to M.I.T. under the M.I.T. License or [*] under the [*] License
as a result of LICENSEE’s activities.

5. Compliance with M.I.T. License and [*] License.

(a) As a sublicensee under the M.I.T. License and the [*] License, LICENSEE
shall comply with all terms and conditions of such licenses to the extent
applicable to its activities as though LICENSEE were the direct licensee under
such licenses. LICENSEE shall provide to LICENSOR copies of any and all reports
provided to M.I.T. or [*] under such licenses.

(b) LICENSEE shall keep accurate records in sufficient detail to enable payments
due M.I.T. or [*] to be determined, in accordance with generally accepted
accounting principles. Upon LICENSOR’s written request and at LICENSOR’s
expense, LICENSEE shall permit an independent certified public accountant
selected and retained by LICENSOR and reasonably acceptable to LICENSEE to have
access, during regular business hours and upon reasonable notice to LICENSEE, to
such records as may be necessary to verify the accuracy of the aforementioned
reports and payments.

(c) To the extent that LICENSOR is required to do so pursuant to the terms of
the relevant agreement or applicable law, LICENSEE shall be responsible for
deducting, and paying to appropriate fiscal or tax authorities on M.I.T.’s and
[*]’s behalf and for LICENSEE’s account, all taxes assessed or imposed against,
or required to be withheld from, payments due M.I.T. or [*], respectively, as a
result of LICENSEE’s activities. The amount of any such taxes paid or so
withheld by LICENSEE shall be deducted from the royalties otherwise due to
M.I.T. or [*], as the case may be.

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

(d) LICENSEE shall indemnify and hold LICENSOR harmless against all liabilities,
damages, losses, costs and expenses (including reasonable attorneys fees)
incurred or suffered by LICENSOR as a result of LICENSEE’S activities in
connection with the M.I.T. License or the [*] License, other than liabilities,
damages, losses, costs and expenses incurred in connection with a third party
claim alleging the infringement by M.I.T., [*], or LICENSOR of a third party’s
intellectual property rights.

6. Term and Termination.

(a) This Agreement shall become effective upon execution by both parties and,
unless earlier terminated in accordance with its terms, shall continue in effect
(i) with regard to the license under the patents included in the Patent Rights,
until the expiration of the last to expire of such patents, and (ii) with regard
to the sublicenses, throughout the period that the M.I.T. License or the [*]
License is in effect, whichever is longer. Termination of this Agreement shall
not affect any rights or obligations which accrue prior to or in connection with
such termination.

(b) LICENSEE may terminate this Agreement at any time by giving written notice
thereof to LICENSOR.

(c) Either party shall have the right to terminate this Agreement in the event
the other party breaches any material provision of this Agreement and fails to
cure such breach within thirty (30) days after being notified thereof in writing
by the notifying party.

(d) Each of M.I.T. and [*] hereby grant to LICENSEE an option to acquire all of
LICENSOR’s rights, subject to all of its obligations, under the M.I.T. License
or the [*] License, as the case may be, without giving effect to any breach
thereof by LICENSOR (the “License Rights”), which option shall be exercisable at
any time within sixty (60) days after receipt by LICENSEE of a copy of any
notice of termination properly given to LICENSOR terminating for any reason
whatsoever the M.I.T. License or the [*] License, as the case may be, after any
period for cure provided under such license has passed without LICENSOR having
cured. Each of M.I.T. and [*] hereby grant to LICENSEE a license to use the
relevant License Rights in accordance with the provisions of the M.I.T. License
or the [*] License, as the case may be, until such option lapses unexercised.

(e) Each of M.I.T. and [*] hereby agree that a copy of any notice given under
the M.I.T. License or the [*] License, as the case may be, by M.I.T. or [*] to
LICENSOR which may affect LICENSEE’s rights and obligations as a sublicensee
under such license, shall be given to LICENSEE at One Kendall Square, Building
700, Cambridge, Massachusetts 02139, Attention: President, or at such other
address as may be requested by LICENSEE in accordance with the notice provisions
of the M.I.T. License or the [*] License, as the case may be.

7. Warranties. LICENSOR hereby represents and warrants that (a) LICENSOR is the
owner of all right, title and interest in and to the Patent Rights, and
(b) LICENSOR has full power and authority to enter into this License Agreement
and to perform the transactions contemplated hereby, including all power and
authority to grant the sublicenses under the M.I.T. License and the [*] License,
subject to the consents of M.I.T. and [*] EXCEPT AS EXPRESSLY SET FORTH HEREIN,
LICENSOR MAKES NO EXPRESS OR IMPLIED WARRANTIES IN RELATION TO THE PATENT RIGHTS
OR THE M.I.T. LICENSE OR

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

THE [*] LICENSE, AND DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTIES OF MERCHANTABILITY, OF FITNESS FOR A
PARTICULAR PURPOSE, AND AGAINST INFRINGEMENT.

8. Publicity. Neither party shall make any announcement, news release,
publication, presentation or any other public disclosure pertaining to this
Agreement except (a) as required by law, (b) during the course of or in
connection with any litigation, arbitration or other legal proceeding, to the
extent based upon or related to the subject matter of this Agreement, or (c) to
the extent required in order to pursue regulatory or other governmental approval
of a product or its marketing, without in any such case the prior written
approval of the other party, which approval shall not be unreasonably withheld.

9. Assignment and Sublicensing. LICENSEE may assign or sublicense this Agreement
or any rights or obligations hereunder, without the prior written consent of
LICENSOR; provided, however, that LICENSEE shall not assign or sublicense this
Agreement or any rights or obligations hereunder to any company which engages in
any research, development, commercialization or other activity in any of the
areas (i) - (iv) excluded from the definition of Licensed Field under Paragraph
1(d). LICENSEE shall not assign or sublicense this Agreement or any rights or
obligations hereunder to the extent such assignment or sublicense relates to the
[*] License, without the prior written consent of [*]

10. Severability. If any portion of this Agreement is deemed to be invalid,
illegal or unenforceable by a court or governmental authority of competent
jurisdiction, the remaining portions of this Agreement shall not be affected
thereby and shall remain in full force and effect.

11. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to its subject matter and may only be modified by a writing
signed by the parties.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, not including its conflict of
laws rules.

13. Dispute Resolution. The parties shall discuss and attempt to resolve in good
faith any dispute which arises under this License Agreement. If they are unable
to resolve the dispute within thirty (30) days after delivery of written notice
of, the dispute from one party to the other, either party may seek to resolve it
by bringing legal action in court or by initiating an Alternative Dispute
Resolution (“ADR”) in accordance with the provisions set forth in Exhibit B
attached hereto and made a part hereof.

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first above set forth.

 

ABBOTT BIOTECH, INC.

    REPLIGEN CORPORATION By:  

/s/ Gary P. Coughlan

    By:  

/s/ W. Herlihy

Title:   President     Title:   President and CEO

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

MASSACHUSETTS INSTITUTE OF TECHNOLOGY consents to the above parties entering
into the sublicense under the M.I.T. License and agree to the provisions of
Sections 2(b), 3, 6(d) and 6(e) hereof insofar as they purport to bind it.

 

By:  

/s/ George Dummer

Title:   Director, OSP Date:   4/28/92

[*], consents to the above parties entering into the sublicense under the [*]
License and agrees to the provisions of Sections 2(b), 3, 6(d) and 5(e) hereof
insofar as they purport to bind it.

 

By:

 

 

Title:

 

 

Date:

 

 

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT A

I. Patent Applications (including U.S. and foreign counterparts):

 

Case (DBH#s)

 

Subject

508

  [*]

509

  [*]

556

  [*]

588

  [*]

600

  [*]

II. Patents (including U.S. and foreign counterparts):

 

U.S. Patent #

 

Subject

4,724,206

  Protein Production in Hypertonic Media

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT B

ALTERNATE DISPUTE RESOLUTION

1. A party may seek to resolve a dispute by initiating an Alternative Dispute
Resolution (“ADR”) with the Center for Public Resources (“CPR”), New York, New
York. The parties shall be bound by the forum so chosen for the dispute, except
that either party shall have the unrestricted right at any time to seek a
preliminary injunction or other preliminary relief in court if in its judgment
such action is necessary to avoid irreparable damage.

2. An ADR shall be initiated by a party by sending written notice thereof to the
other party and to the CPR, which notice shall state the issues to be resolved.
Within ten (10) business days after the date of such notice, the other party
may, by sending written notice to the party initiating ADR and the CPR, add
issues to be resolved in the dispute. Within twenty (20) business days after the
date of the original ADR notice, the CPR shall have contacted members of its
Panels of Distinguished Neutrals and acquainted them with the pertinent details
of the dispute and the identity of the parties and their counsel, and the CPR
shall have nominated to the parties no fewer than five (5) nominees who are
qualified and free of conflicts with the parties and their counsel. The parties
shall have five (5) business days after the receipt of such nominations to agree
upon a neutral to resolve the dispute or, failing to agree, to rank-order their
preferences with the most preferred neutral being given the lowest number,
striking any nominee unacceptable to them, and to mail the rank-order to the
CPR. The CPR shall then notify the parties of their selection. If all nominees
are unacceptable to a party, the procedure shall be repeated and, if the parties
cannot select a neutral as described above the second time, the CPR shall select
the neutral from among its Panelists, which selection shall be final.

3. The neutral shall hold a hearing to resolve the issues within sixty
(60) business days after selection. Each party may be represented by counsel.
The hearing shall be governed by the United States Arbitration Act. Except as
provided by such Act, the neutral shall have sole discretion regarding the scope
of discovery, the admissability of evidence and the conduct of the hearing. At
least fifteen (15) business days prior to the hearing, each party shall submit
to the other and the neutral a list of all documents on which such party intends
to rely at the hearing, a list of all witnesses which such party intends to call
at the hearing, and a brief summary of each witness’ testimony. At least five
(5) business days prior to the hearing, each party must submit in writing to the
neutral and serve on the other party a proposed ruling on each issue. Such
writing shall be limited to the proposed rulings, shall contain no argument on
or analysis of the facts or issues, and shall not be more than fifty (50) pages.
Within five (5) business days after the close of the hearing, each party may
submit a brief (up to 10 pages) to the neutral addressing the evidence and
issues.

4. The neutral shall render the ruling as expeditiously as possible after the
hearing. The neutral shall rule on each issue. The neutral’s ruling shall be
final and not appealable, except that either party shall have the right to
appeal such ruling on the basis that it was affected by fraud, bad faith or
abuse of discretion in connection with the ADR proceedings. A judgment upon the
neutral’s ruling may be entered in any court having jurisdiction thereof. The
neutral shall be paid a reasonable fee plus expenses, and the neutral shall
determine the proportions in which the parties shall pay such fee and expenses,
as well as the standard charges of the CPR for its assistance in the selection
process. If the dispute is resolved by the parties prior to a ruling by the
neutral, such fees, expenses and charges shall be borne equally by the parties
or as the parties may otherwise agree.

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

Exhibit B

SUBLICENSE AGREEMENT

This Sublicense Agreement (this “Agreement”) is effective as of September 10,
2007 (the “Effective Date”) by and among Repligen Corporation, a corporation
organized and existing under the laws of the State of Delaware, having offices
at 41 Seyon Street, Building #1, Suite 100 Waltham, Massachusetts 02453
(“Repligen”), Massachusetts Institute of Technology, a Massachusetts
corporation, with a principal office at 77 Massachusetts Avenue, Cambridge,
Massachusetts 02139-4307 (“M.I.T.”), and ImClone Systems Incorporated, a
corporation organized and existing under the laws of the State of Delaware,
having offices at 180 Varick Street, New York, New York 10014 (“ImClone”).

RECITALS:

WHEREAS, M.I.T. owns and has exclusively licensed Repligen under the Sublicensed
Patents Rights (as such term is defined below);

WHEREAS, Repligen and ImClone are concurrently entering into the Settlement
Agreement and Mutual Release (the “Settlement Agreement”); and

WHEREAS, in connection with the Settlement Agreement, ImClone desires to obtain
a worldwide sublicense under the Licensed Patent Rights, and Repligen and M.I.T.
desire for Repligen to grant such a sublicense, each under the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereby agree as follows:

1. DEFINITIONS.

The terms used in this Agreement have the following meaning:

“Affiliate” means any corporation, firm, partnership or other entity, whether de
jure or de facto, which directly or indirectly through one or more
intermediaries controls, is controlled by or is under common control with an
entity. An entity shall be deemed to control another entity if it (i) owns,
directly or indirectly, fifty percent (50%) or more of the outstanding voting
securities or capital stock (or such lesser percentage which is the maximum
allowed to be owned by a foreign corporation in a particular jurisdiction) of
such other entity, or (ii) has other comparable ownership interest with respect
to any entity other than a corporation.

“Sublicensed Field” shall mean any application or use without limitation.

“Sublicensed Patent Rights” shall mean US Patent 4,663,281 as well as all patent
applications and patents issuing thereon or claiming priority to such Patents,
together with any division, continuation, continuation-in-part or the like
thereof and any foreign patent application or equivalent corresponding thereto
and any letters patent or the equivalent thereof issuing thereon or reissue,
re-examination or extension thereof or Supplementary Protection Certificate or
the like in respect thereof.

“Sublicensed Product” shall mean any product, composition of matter, system or
apparatus which, but for this Agreement, would otherwise infringe a valid claim
of an unexpired patent included in the Sublicensed Patent Rights.

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

“Sublicensed Processes” shall mean any process, method, or method of use which,
but for this Agreement, would otherwise infringe a valid claim of an unexpired
patent in the Sublicensed Patent Rights.

“Party” means ImClone, Repligen and M.I.T., individually, and “Parties” means
ImClone, Repligen and M.I.T. collectively.

“Patents” means patent applications and patents, together with any division,
continuation, continuation-in-part or the like thereof and any foreign patent
application or equivalent corresponding thereto and any letters patent or the
equivalent thereof issuing thereon or reissue, re-examination or extension
thereof or Supplementary Protection Certificate or the like in respect thereof.

“Person” shall mean any natural person, corporation, firm, business trust, joint
venture, association, organization, company, partnership or other business
entity, or any government or any agency or political subdivision thereof.

“Supplementary Protection Certificate” shall mean the supplementary protection
certificate for Medicinal products provided under Council Regulation (EEC)
No. 1768/92 of June 18, 1992 and their equivalents.

“Territory” shall mean the entire world.

“Third Party” shall mean any party other than Repligen, ImClone, M.I.T. or their
respective Affiliates.

Interpretative Rules. For the purpose of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires: (a) defined
terms include the plural as well as the singular and the use of any gender shall
be deemed to include the other gender; (b) references to Articles, Sections and
other subdivisions and to Schedules and Exhibits without reference to a
document, are to designated Articles. Sections and other subdivisions of and to
Schedules and Exhibits to this Agreement; (c) the use of the term “including”
means “including but not limited to”; and (d) the words “herein”, “hereof”,
“hereunder” and other words of similar import refer to this Agreement in whole
and not to any particular provision.

2. GRANT OF SUBLICENSE.

2.1 Sublicense.

(a) Repligen hereby grants to ImClone, as well as its present and future
Affiliates, a non-exclusive, royalty-free, fully paid-up, perpetual,
irrevocable, except as explicitly provided in Section 4.2, sublicense throughout
the Territory under the Sublicensed Patent Rights: (i) to use, make, have made,
import, offer to sell, sell, market, promote, distribute, develop and/or
commercialize Sublicensed Products in the Sublicensed Field, without the right
to grant sublicenses; and (ii) to practice, have practiced, use, sell and/or
commercialize Sublicensed Processes in the Sublicensed Field, without the right
to grant sublicenses. Without limiting the foregoing, Repligen and M.I.T. each
acknowledge and agree (1): that the foregoing sublicense covers, and is hereby
extended to, (A) [*], their respective Affiliates and sublicensees pursuant to
the terms and conditions of such agreements ImClone has entered into with such
parties, as amended and as may be amended from time to time, and (B) any other
collaboration partners, sublicensees and subsublicensees of ImClone relating to
Sublicensed Products and/or Sublicensed Processes in the Sublicensed Field
throughout the Territory pursuant to the terms and condition of such agreements
ImClone may have with such parties for the commercialization of ImClone
products; and (2) the foregoing sublicense grant covers any and all past
activities of (A) ImClone, (B) ImClone’s present and past Affiliates, and
(C) present and past collaboration partners, licensees and sublicensees relating
to Sublicensed Products and/or Sublicensed Processes in the Sublicensed Field
throughout the Territory for the commercialization of ImClone products.

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

(b) Except as expressly set forth pursuant to this Section 2.1, ImClone shall
not acquire any license or other intellectual property interest under this
Agreement, by implication or otherwise, including Patents, know-how, trademarks
or copyrights owned or licensed by Repligen, M.I.T. or their respective
Affiliates.

3. REPRESENTATIONS AND WARRANTIES.

3.1 As of the Effective Date, Repligen and M.I.T. each represent and warrant to
ImClone that they have the full right, power and authority to enter into this
Agreement, and that Repligen has the authority to grant the sublicenses granted
under Section 2.1 hereof.

3.2 As of the Effective Date, ImClone represents and warrants to Repligen and
M.I.T. that ImClone has the full right, power and authority to enter into this
Agreement.

3.3 As of the Effective Date, Repligen and M.I.T. each represent to ImClone that
they are respectively licensee and owner of US Patent 4,663,281. EXCEPT AS
EXPRESSLY SET FORTH HEREIN, REPLIGEN MAKES NO EXPRESS OR IMPLIED WARRANTIES IN
RELATION TO THE ‘281 PATENT AND DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, AND AGAINST INFRINGEMENT.

3.4 M.I.T. and Repligen covenant and agree that the agreement under which M.I.T.
exclusively licensed Repligen is in full force and effect as of the Effective
Date of this Agreement, and further that in the event of termination or
invalidity of the M.I.T. agreement that the present sublicense to ImClone
granted in this Sublicense Agreement shall survive such termination and/or
invalidity and remain in force as if and to the same extent that it would have
if the M.I.T. agreement were still in force.

4. TERM; TERMINATION.

4.1 Term and Expiration. This Agreement shall be effective as of the Effective
Date and shall continue perpetually, unless otherwise earlier terminated under
Section 4.2 of this Agreement.

4.2 Termination of this Agreement. This Agreement shall not be terminable by any
Party, with or without cause, without the written consent of both other Parties.

5. MISCELLANEOUS.

5.1 Continued Rights upon Bankruptcy. All rights and sublicenses granted under
or pursuant to any section of this Agreement are and shall otherwise be deemed
to be for purposes of Section 365(n) of Title 11, United States Code (the
“Bankruptcy Code”) licenses of rights to “intellectual property” as defined in
Section 101(56) of the Bankruptcy Code. The Parties shall retain and may fully
exercise all of their respective rights and elections under the Bankruptcy Code.
Upon the bankruptcy of any Party, the non-bankrupt Parties shall further be
entitled to a complete duplicate of, or complete access to all documents
embodying, any such intellectual property or relating to obtaining protection of
or maintaining same, and such, if not already in its possession, shall be
promptly delivered to the non-bankrupt Parties, unless the bankrupt Party elects
to continue, and continues, to perform all of its obligations under this
Agreement.

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

5.2 Assignment/Change of Control. Except as provided in this Section 5.2, this
Agreement may not be assigned or otherwise transferred, nor may any right or
obligation hereunder be assigned or transferred, by either Party without the
written consent of the other Party; provided, however, that either Party may,
without such consent, assign this Agreement and all or substantially all of its
rights and obligations hereunder to: (a) an Affiliate of such Party; or (b) any
Third Party in connection with the transfer or sale to such Third Party of all
or substantially all of its rights to Sublicensed Product or Sublicensed
Process; or (c) a Third Party that acquires, whether by sale, merger,
recapitalization or other business combination, all or substantially all of the
assets or businesses of ImClone; or (d) any Third Party if such Third Party is a
person or group other than the current controlling person or group and which
Third Party shall effectively acquire control of the management and policies of
such Party; or (e) a Third Party in association with a sale of all product
rights relating to Erbitux. Any attempted assignment not in accordance with this
Section 5.2 shall be void. Any permitted assignee shall assume in writing all
assigned obligations of its assignor under this Agreement.

5.3 Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. In the event that
the absence of the invalidated provision(s) adversely affects the substantive
rights of the Parties, the Parties shall use their best efforts to replace the
invalid, illegal or unenforceable provision(s) with valid, legal and enforceable
provision(s) which, insofar as practical, implement the purposes of this
Agreement.

5.4 Notices. All notices which are required or permitted hereunder shall be in
writing and either delivered personally, sent by facsimile (and promptly
confirmed by personal delivery, registered or certified mail or overnight
courier), sent by internationally-recognized overnight courier or sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

All notices and other communication to Repligen must be sent to:

Repligen Corporation

41 Seyon Street

Building #1, Suite 100

Waltham, MA 02453

Attention: President and Chief Executive Officer

All notices and other communications to ImClone must be sent to:

ImClone Systems Incorporated

180 Varick Street

New York, NY 10014

Attention: General Counsel

All notices and other communications to ImClone must be sent to:

Technology Licensing Office, Room NE25-230

Massachusetts Institute of Technology

77 Massachusetts Avenue

Cambridge, MA 02139-4307

Attention: Director, Technology Licensing Office

or to such other address(es) as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered, if personally delivered
or sent by facsimile on a business day (or if delivered or sent on a
non-business day, then on the next business day); (b) on the business day after
dispatch, if sent by nationally-recognized overnight courier; or (c) on the
fifth (5th) business day following the date of mailing, if sent by mail.

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

5.5 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts without regard to
conflicts of laws principles and the patent laws of the relevant jurisdiction of
a patent included within the Sublicensed Patent Rights, without reference to any
rules of conflict of laws or renvoi.

5.6 Entire Agreement; Amendments. This Agreement contains the entire
understanding of the Parties with respect to the Sublicensed Patent Rights in
the Sublicensed Field and the sublicenses granted, and rights retained,
hereunder relating to Sublicensed Products and Sublicensed Processes. This
Agreement may be amended, or any term hereof modified, only by a written
instrument duly executed by authorized representatives of the Parties hereto.

5.7 Headings. The captions to the Sections hereof are not a part of this
Agreement, but are merely for convenience to assist in locating and reading the
Sections hereof.

5.8 Independent Contractors. It is expressly agreed that Repligen, M.I.T. and
ImClone shall be independent contractors and that the relationship between the
Parties shall not constitute a partnership, joint venture or agency. None of
Repligen, M.I.T. or ImClone shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on another Party, without the prior written consent of such other
Party.

5.9 Waiver. The waiver by any Party hereto of any right hereunder, or of any
failure of any other Party to perform, or of any breach by any other Party,
shall not be deemed a waiver of any other right hereunder or of any other breach
by or failure of such other Party, whether of a similar nature or otherwise.

5.10 Cumulative Remedies. No remedy referred to in this Agreement is intended to
be exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under law.

5.11 Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

5.12 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

*    *    *

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the
Effective Date.

 

Repligen Corporation By:  

/s/ Walter Herlihy

  Walter C. Herlihy, PhD   President and Chief Executive Officer

 

Massachusetts Institute of Technology By:  

/s/ Lita Nelsen

  Lita L. Nelsen   Director, Technology licensing Office

 

ImClone Systems Incorporated By:  

/s/ Daniel J. O’Connor

  Daniel J. O’Connor   General Counsel, Sr. Vice President and Secretary

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

Exhibit C

SUBLICENSE AGREEMENT

This Sublicense Agreement (this “Agreement”) is effective as of September 10,
2007 (the “Effective Date”) by and between Repligen Corporation, a corporation
organized and existing under the laws of the State of Delaware, having offices
at 41 Seyon Street, Building #1, Suite 100 Waltham, Massachusetts 02453
(“Repligen”), and ImClone Systems Incorporated, a corporation organized and
existing under the laws of the State of Delaware, having offices at 180 Varick
Street, New York, New York 10014 (“ImClone”).

RECITALS:

WHEREAS, Repligen has licensed and/or sublicensed certain patent rights from
Abbott Laboratories, an Illinois corporation, having a principal place of
business at 100 Abbott Park Road, Abbott Park, Illinois 60064-3500, and/or
Affiliates of Abbott Laboratories (including, without limitation, Abbott
Biotech, Inc.), (“Abbott”), pursuant to that certain Technology License
Agreement entered into by Abbott Biotech, Inc. and Repligen on May 14, 1992, as
amended (“TLA”), including the right to sublicense under certain terms and
restrictions provided in the TLA;

WHEREAS, Repligen and ImClone are concurrently entering into the Settlement
Agreement and Releases (the “Settlement Agreement”); and

WHEREAS, in connection with the Settlement Agreement, ImClone desires to obtain
from Repligen a worldwide sublicense under the Sublicensed Patent Rights (as
defined below), and Repligen desires to grant such a sublicense, each under the
terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereby agree as follows:

1. DEFINITIONS.

The terms used in this Agreement have the following meaning:

“Affiliate” means (a) any corporation, firm, partnership or other entity,
whether de jure or de facto, which directly or indirectly through one or more
intermediaries controls, is controlled by or is under common control with an
entity. An entity shall be deemed to control another entity if it (i) owns,
directly or indirectly, fifty percent (50%) or more of the outstanding voting
securities or capital stock (or such lesser percentage which is the maximum
allowed to be owned by a foreign corporation in a particular jurisdiction) of
such other entity, or (ii) has other comparable ownership interest with respect
to any entity other than a corporation.

The “Excluded Field” shall mean the application or use [*].

“Licensed Field” shall mean any application or use with the exception of the
Excluded Field.

“Licensed Product” shall mean any product, composition of matter, system or
apparatus which, but for this Agreement, would otherwise infringe a valid claim
of an unexpired patent included in the Sublicensed Patent Rights.

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

“Licensed Processes” shall mean any process, method, or method of use which, but
for this Agreement, would otherwise infringe a valid claim of an unexpired
patent in the Sublicensed Patent Rights.

“Party” means ImClone and Repligen, individually, and “Parties” means ImClone
and Repligen, collectively. For the avoidance of doubt, Abbott is not included
within the definition of “Party”.

“Patents” means all United States patents and patent applications and all
corresponding foreign patents and patent applications, including any and all
divisions, continuations, continuations-in-part, reissues and extensions thereof
that exist now or that come into existence in the future, and relevant
information and documentation contained in the patent file history.

“Person” shall mean any natural person, corporation, firm, business trust, joint
venture, association, organization, company, partnership or other business
entity, or any government or any agency or political subdivision thereof.

“Sublicensed Patent Rights” shall mean (a) U.S. Patent No. 5,665,578 and U.S.
Patent 5,741,682, and (b) all Patents issuing on or claiming priority to the
Patents described in clause (a).

“Territory” shall mean the entire world.

“Third Party” shall mean any party other than Repligen, ImClone or their
respective Affiliates.

Interpretative Rules. For the purpose of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires: (a) defined
terms include the plural as well as the singular and the use of any gender shall
be deemed to include the other gender; (b) references to Articles, Sections and
other subdivisions and to Schedules and Exhibits without reference to a
document, are to designated Articles. Sections and other subdivisions of and to
Schedules and Exhibits to this Agreement; (c) the use of the term “including”
means “including but not limited to”; and (d) the words “herein”, “hereof”,
“hereunder” and other words of similar import refer to this Agreement in whole
and not to any particular provision.

2. GRANT OF SUBLICENSE.

2.1 Sublicense.

(a) Repligen hereby grants to ImClone, as well as present and future Affiliates
of ImClone, a non-exclusive, royalty-free, fully paid-up, perpetual, irrevocable
(except as explicitly provided in Section 4.2), sublicense throughout the
Territory under the Sublicensed Patent Rights: (i) to use, make, have made,
import, offer to sell, sell, market, promote, distribute, develop and/or
commercialize Licensed Products in the Licensed Field, excluding the right to
grant sublicenses; and (ii) to practice, have practiced, use, sell and/or
commercialize Licensed Processes in the Licensed Field, excluding the right to
grant sublicenses.

(b) ImClone acknowledges that the rights under the TLA that are sublicensed to
ImClone hereunder do not and cannot exceed the scope of Repligen’s rights under
the TLA. Except as expressly set forth pursuant to this Section 2.1, ImClone
shall not acquire any license or other intellectual property interest under this
Agreement, by implication or otherwise, including Patents, know-how, trademarks
or copyrights owned or licensed by Repligen or its Affiliates.

(c) All rights granted by Repligen to ImClone are granted under Paragraph 2(a),
and not Paragraph 2(b), of the TLA.

(d) During the term of this Agreement ImClone, as required pursuant to the terms
of its contracts with collaboration or manufacturing partners, may at any time,
and from time to time, give notice to Repligen regarding ImClone’s desire that
Repligen grant another sublicense under the

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

Sublicensed Patent Rights, which sublicense would be granted to a collaboration
partner or a manufacturing partner for Erbitux existing at the time such notice
is given, (each such partner, a “New Sublicensee”). Within 30 days of receiving
such a notice, subject to reasonable assurances that the proposed New
Sublicensee can make the representations and warranties required below to comply
with the restrictions of the TLA, Repligen shall provide such New Sublicensee
(with a copy to ImClone) with a sublicense agreement duly executed by Repligen
in the same form as this Agreement provided that (a) Repligen and such New
Sublicensee shall be parties to such sublicense (ImClone will not be party),
with the sublicense running from Repligen to such New Sublicensee, and (b) such
sublicense grant shall be limited by adding to the end the phrase “; provided in
each case only with regard to Erbitux and/or its manufacture, and not with
regard to any other products or manufacture of any such other products.” For the
avoidance of doubt, in such sublicense agreement, such New Sublicensee shall
make to Repligen the same representations and warranties made by ImClone to
Repligen under this Agreement, including without limitation those
representations, warranties and contract terms made and agreed to in connection
with confirming that such New Sublicensee is and remains a permitted sublicensee
under Paragraph 9 of the TLA. Upon each such New Sublicensee executing such
sublicense agreement provided to it by Repligen, each such New Sublicensee shall
be sublicensed under the Sublicensed Patent Rights pursuant to the terms and
conditions of such sublicense agreement.

3. REPRESENTATIONS AND WARRANTIES.

3.1 As of the Effective Date, consistent with the rights and restrictions to
which Repligen is subject to under the TLA, Repligen represents and warrants to
ImClone that Repligen has the full right, power and authority to enter into this
Agreement, and to grant the sublicense to ImClone under Section 2.1(a) or any
other sublicenses which may be granted under Section 2.1(d) hereof.

3.2 ImClone represents and warrants that it and its Affiliaties have the full
right and authority to accept and be bound by the conditions and restrictions of
the TLA applicable to sublicensees. ImClone further represents and warrants that
it and its Affiliates are not engaged, and have no current intent to engage in
the future, in any research, development, commercialization or other activity in
any of the areas of: [*]. EXCEPT AS EXPRESSLY SET FORTH HEREIN, IMCLONE MAKES NO
EXPRESS OR IMPLIED WARRANTIES AND DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, AND AGAINST INFRINGEMENT.

3.3 Repligen represents and warrants that (i) to the best of Repligen’s
knowledge and belief, Repligen has provided ImClone with a complete and accurate
copy of the TLA in effect as of the Effective Date, (ii) to the best of
Repligen’s knowledge and belief, the TLA is in full force and effect as of the
Effective Date, (iii) to the best of Repligen’s knowledge and belief, no party
to the TLA is in material breach of the TLA as of the Effective Date and
Repligen is not aware of any circumstance that would give rise to material
breach of the TLA as of the Effective Date, (iv) no party to the TLA has
notified in writing any other party to the TLA of any material breach of the TLA
that remains uncured as of the Effective Date, and (v) Repligen has not
voluntarily terminated the TLA pursuant to Paragraph 6(b) of the TLA or
otherwise terminated the TLA by mutual agreement with Abbott.

3.4 EXCEPT AS EXPRESSLY SET FORTH IN SECTIONS 3.1, OR 3.3, REPLIGEN MAKES NO
EXPRESS OR IMPLIED WARRANTIES AND DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, AND AGAINST INFRINGEMENT.

3.5 Repligen hereby covenants and agrees that:

(i) to the extent it is within Repligen’s control (a) it will maintain and not
terminate, invalidate, encumber or diminish the TLA and/or the patents
sublicensed thereunder, and (b) it will not modify or amend (or consent to
modification or amendment of) the TLA, in each case only insofar as it affects
the rights and obligations of Repligen thereunder with respect to rights and
obligations of ImClone under this Agreement, without the written permission of
ImClone; and

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

(ii) any assignment of the TLA by Repligen is subject to this Agreement and
ImClone shall be promptly provided with written notice of such assignment;

(iii) it will promptly provide ImClone with any notice of material breach of the
TLA and/or intent to terminate the TLA and/or the rights and sublicenses
thereunder, to the extent Repligen is aware of the foregoing, and it shall use
commercially reasonable efforts to attempt to cure any such breach and/or to
prevent termination of such TLA and/or such rights and licenses thereunder,
except to the extent caused by ImClone or its Affiliates; and if Repligen fails
to promptly do so, ImClone shall have the right, but not the obligation, to cure
such breach and/or prevent such termination; and

(iv) in the event that Repligen receives any notice from Abbott regarding any
actual or alleged breach of the TLA, Repligen shall promptly provide such notice
to ImClone, and thereafter keep ImClone promptly and fully informed regarding
all material communications between Abbott and Repligen regarding such breach.

3.6 EXCEPT AS EXPRESSLY SET FORTH IN SECTIONS 3.2, IMCLONE MAKES NO EXPRESS OR
IMPLIED WARRANTIES AND DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING WITHOUT
LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, AND AGAINST INFRINGEMENT.

4. TERM; TERMINATION.

4.1 Term and Expiration. This Agreement shall be effective as of the Effective
Date and shall continue until the TLA expires pursuant to paragraph 6(a) of the
TLA unless otherwise terminated earlier under Section 4.2 of this Agreement.

4.2 Termination of this Agreement. This Agreement shall not be terminable by
either Party, with or without cause, without the other Party’s written consent,
except as explicitly provided in this Agreement; provided that in the event that
ImClone falls out of compliance with the restrictions set forth in para. 9 of
the TLA, this Agreement and the sublicense granted hereunder shall automatically
terminate.

5. MISCELLANEOUS.

5.1 Continued Rights upon Bankruptcy. All rights and licenses granted under or
pursuant to any section of this Agreement are and shall otherwise be deemed to
be for purposes of Section 365(n) of Title 11, United States Code (the
“Bankruptcy Code”) licenses of rights to “intellectual property” as defined in
Section 101(56) of the Bankruptcy Code. The Parties shall retain and may fully
exercise all of their respective rights and elections under the Bankruptcy Code.
Upon the bankruptcy of any Party, the non-bankrupt Party shall further be
entitled to a complete duplicate of, or complete access to all documents
embodying, any such intellectual property or relating to obtaining protection of
or maintaining same, and such, if not already in its possession, shall be
promptly delivered to the non-bankrupt Party, unless the bankrupt Party elects
to continue, and continues, to perform all of its obligations under this
Agreement.

5.2 Assignment/Change of Control. Except as provided in this Section 5.2, this
Agreement may not be assigned or otherwise transferred, nor may any right or
obligation hereunder be assigned or transferred, by either Party without the
written consent of the other Party; provided, however, that either Party may,
without such consent, assign this Agreement and all or substantially all of its
rights and obligations hereunder to: (a) an Affiliate of such Party; or (b) any
Third Party in connection with the transfer or sale to such Third Party of all
or substantially all of its rights to Licensed Product or Licensed Process; or

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

(c) a Third Party that acquires, whether by sale, merger, recapitalization or
other business combination, all or substantially all of the assets or businesses
of ImClone; or (d) any Third Party if such Third Party is a person or group
other than the current controlling person or group and which Third Party shall
effectively acquire control of the management and policies of such Party; or
(e) a Third Party in association with a sale of all product rights relating to
Erbitux, provided that the assignment is in compliance with the conditions and
restrictions of the TLA. Any attempted assignment not in accordance with this
Section 5.2 shall be void. Any permitted assignee shall assume in writing all
assigned obligations of its assignor under this Agreement.

5.3 Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. In the event that
the absence of the invalidated provision(s) adversely affects the substantive
rights of the Parties, the Parties shall use their best efforts to replace the
invalid, illegal or unenforceable provision(s) with valid, legal and enforceable
provision(s) which, insofar as practical, implement the purposes of this
Agreement.

5.4 Notices. All notices which are required or permitted hereunder shall be in
writing and either delivered personally, sent by facsimile (and promptly
confirmed by personal delivery, registered or certified mail or overnight
courier), sent by internationally-recognized overnight courier or sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

All notices and other communication to Repligen must be sent to:

Repligen Corporation

41 Seyon Street

Building #1, Suite 100

Waltham, MA 02453

Attention: President and CEO

All notices and other communications to ImClone must be sent to:

ImClone Systems Incorporated

180 Varick Street

New York, NY 10014

Attention: General Counsel

or to such other address(es) as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered, if personally delivered
or sent by facsimile on a business day (or if delivered or sent on a
non-business day, then on the next business day); (b) on the business day after
dispatch, if sent by nationally-recognized overnight courier; or (c) on the
fifth (5th) business day following the date of mailing, if sent by mail.

5.5 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts without regard to
conflicts of laws principles and the patent laws of the relevant jurisdiction of
a patent included within the Sublicensed Patent Rights, without reference to any
rules of conflict of laws or renvoi.

5.6 Entire Agreement; Amendments. This Agreement contains the entire
understanding of the Parties with respect to the Sublicensed Patent Rights in
the Field and the licenses granted, and rights retained, hereunder relating to
Licensed Products. Any other express or implied agreements and understandings,
either oral or written, with regard to the sublicense to ImClone of Sublicensed
Patent Rights in the Field, are superseded by the terms of this Agreement. This
Agreement may be amended, or any term hereof modified, only by a written
instrument duly executed by authorized representatives of both Parties hereto.

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

5.7 Headings. The captions to the Sections hereof are not a part of this
Agreement, but are merely for convenience to assist in locating and reading the
Sections hereof.

5.8 Independent Contractors. It is expressly agreed that Repligen and ImClone
shall be independent contractors and that the relationship between the Parties
shall not constitute a partnership, joint venture or agency. Neither Repligen
nor ImClone shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other Party, without the prior written consent of the other Party.

5.9 Waiver. The waiver by either Party hereto of any right hereunder, or of any
failure of the other Party to perform, or of any breach by the other Party,
shall not be deemed a waiver of any other right hereunder or of any other breach
by or failure of such other Party, whether of a similar nature or otherwise.

5.10 Cumulative Remedies. No remedy referred to in this Agreement is intended to
be exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under law.

5.11 Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

5.12 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

5.13 Further Actions. Each Party will duly execute and deliver, or cause to be
duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, as may be necessary or as the other Party may
reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes, or to better assure and confirm unto
such other Party its rights under this Agreement.

If any provision of this Agreement is asserted or alleged by Abbott or held by a
court to render this Agreement as invalid, illegal or unenforceable, in any
respect or to any extent, then without limitation to any other right or remedy
of a Party hereto, at the request of ImClone: (a) in such respect and to such
extent such provision of this Agreement will be given no effect by the Parties
and shall not form part of this Agreement; and (b) if requested by ImClone, to
the fullest extent permitted by applicable law, all other provisions of this
Agreement shall remain in full force and effect and the Parties will use their
best efforts to negotiate a provision in replacement of the provision held
invalid, illegal or unenforceable that is consistent with applicable law and
achieves, as nearly as possible, the original intention of the Parties.

If the lack of any provision not in this Agreement is asserted or alleged by
Abbott or held by a court to render this Agreement as invalid, illegal or
unenforceable, in any respect or to any extent, then without limitation to any
other right or remedy of a Party hereto, at the request of ImClone: (a) in such
respect and to such extent the Parties will use their best efforts to negotiate
a provision to be added to this Agreement to remedy the lack of such provision
in a manner that is consistent with applicable law and achieves, as nearly as
possible, the original intention of the Parties; and (b) if requested by
ImClone, to the fullest extent permitted by applicable law, all other provisions
of this Agreement shall remain in full force to the fullest extent permitted by
applicable law.

*    *    *

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the
Effective Date.

 

Repligen Corporation     ImClone Systems Incorporated By:  

/s/ Walter Herlihy

    By:  

/s/ Daniel J. O’Connor

  Walter Herlihy       Daniel J. O’Connor   President and CEO       SVP, Legal,
General Counsel

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

Exhibit D

UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETTS

 

MASSACHUSETTS INSTITUTE OF

  

TECHNOLOGY and REPLIGEN CORPORATION,

  

Plaintiffs,

      Civil Action No. 04-10884-RGS

v.

  

IMCLONE SYSTEMS, INC.,

  

Defendant.

  

STIPULATION FOR DISMISSAL

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(ii), Plaintiffs
Massachusetts Institute of Technology and Repligen Corporation and Defendant
Imclone Systems, Inc. stipulate to the dismissal of this action, including all
claims and counterclaims, with prejudice, with each party to bear its own costs
and attorneys’ fees.

The parties have settled this case pursuant to a Settlement Agreement and
request that the Court retain jurisdiction for the purposes of resolving any
disputes arising under the Settlement Agreement.

 

Dated: September     , 2007   

 

   James H. Wallace, Jr.    Mark A. Pacella    Kevin P. Anderson    Robert J.
Scheffel    WILEY REIN LLP    1776 K Street, NW    Washington DC 20006    Phone:
202.719.7000    Fax: 202.719.7049    Michael R. Gottfried (BBO # 542156)   
Anthony J. Fitzpatrick (BBO # 564324)   

Christopher S. Kroon (BBO # 660286)

DUANE MORRIS LLP

   470 Atlantic Avenue, Suite 500    Boston, MA 02210    Phone: 857.488.4200   
Fax: 857.488.4201    Attorneys for Defendant ImClone Systems Inc.

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

Dated: September     , 2007   

 

   Gregory A. Madera (BBO #313,020)    FISH & RICHARDSON P.C.    225 Franklin
Street    Boston, MA 02110-2804    Telephone: (617) 542-5070    Facsimile: (617)
542-8906    Jonathan E. Singer    Michael J. Kane    John C. Adkisson    William
R. Woodford   

FISH & RICHARDSON P.C.

3300 Dain Rauscher Plaza

60 South Sixth Street

   Minneapolis, MN 55402    Telephone: (612) 335-5070    Facsimile: (612)
288-9696    Juanita R. Brooks    FISH & RICHARDSON P.C.    12390 El Camino Real
   San Diego. CA 92130    Telephone: (858) 678-5070    Facsimile: (858) 678-509
   Attorneys for Plaintiffs   

MASSACHUSETTS INSTITUTE OF

TECHNOLOGY AND

REPLIGEN CORPORATION

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

Exhibit E

 

Repli Gen

 

FOR IMMEDIATE RELEASE

     

Repligen Corporation

41 Seyon Street

Building #1, Suite 100

Waltham, Massachusetts 02453

Telephone: 781-250-0111

Telefax: 781-250-0115

CONTACT:

 

Walter C. Herlihy, Ph.D.

President and Chief Executive Officer

(781) 419-1900

  

Laura Whitehouse

Vice President, Market Development

(781) 419-1812

Repligen Announces Settlement with ImClone in Erbitux ® Lawsuit

WALTHAM, MA – September 10, 2007 – Repligen Corporation (NASDAQ: RGEN) announced
today it has reached a settlement with ImClone Systems, Incorporated (NASDAQ:
IMCL) in the lawsuit against ImClone for infringement of U.S. Patent
No. 4,663,281 based on ImClone’s manufacture and sale of Erbitux ® . The
settlement provides for ImClone to make a payment of $65 million to
co-plaintiffs Repligen and The Massachusetts Institute of Technology (MIT) and
will result in net proceeds to Repligen of approximately $40 million after
payment of obligations to MIT and legal expenses. The settlement agreement
serves as the basis for Repligen and MIT to dismiss the lawsuit against ImClone
and Repligen has granted ImClone a non-exclusive sublicense to certain patent
rights.

“We are very pleased by the settlement of this case which will enable us to end
this quarter with more than $60 million in cash and cash equivalents,” stated
Walter C. Herlihy, President and Chief Executive Officer of Repligen
Corporation. “We plan to invest the proceeds from the settlement in the growth
and expansion of both our CNS product pipeline and our bioprocessing business.”

In May 2004, Repligen and MIT filed an action in the United States District
Court for the District of Massachusetts against ImClone for infringement of U.S.
Patent No. 4,663,281 based on ImClone’s manufacture and sale of Erbitux ® . The
patent, which covers the use of certain genetic elements that increase protein
production in a mammalian cell, is assigned to MIT and exclusively licensed to
Repligen. Repligen and MIT were represented in the litigation by Fish and
Richardson P.C.

About Repligen Corporation

Repligen Corporation is a biopharmaceutical company focused on the development
of novel therapeutics for diseases that affect the central nervous system. In
addition, we are the world’s leading supplier of recombinant Protein A, the
sales of which partially fund the advancement of our development pipeline while
supporting our financial stability. Repligen’s corporate headquarters are
located at 41 Seyon Street, Building #1, Suite 100, Waltham, MA 02453.
Additional information may be requested from www.repligen.com .

This press release contains forward-looking statements which are made pursuant
to the safe harbor provisions of Section 27A of the Securities Act of 1933, as
amended, and Section 21E of the Securities Exchange Act of 1934, as amended. The
forward-looking statements in this release do not constitute guarantees of
future performance. Investors are cautioned that statements in this press
release which are not strictly historical statements, including, without
limitation, statements regarding current or future financial performance and
position, management’s strategy, plans and objectives for future operations,
plans and objectives for product development, plans and

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

objectives for present and future clinical trials and results of such trials,
plans and objectives for regulatory approval, litigation, intellectual property,
product development, manufacturing plans and performance such as the anticipated
growth in the monoclonal antibody market and our other target markets and
projected growth in product sales, constitute forward-looking statements. Such
forward-looking statements are subject to a number of risks and uncertainties
that could cause actual results to differ materially from those anticipated,
including, without limitation, risks associated with: the success of current and
future collaborative relationships, the market acceptance of our products, our
ability to compete with larger, better financed pharmaceutical and biotechnology
companies, new approaches to the treatment of our targeted diseases, our
expectation of incurring continued losses, our uncertainty of product revenues
and profits, our ability to generate future revenues, our ability to raise
additional capital to continue our drug development programs, the success of our
clinical trials, our ability to develop and commercialize products, our ability
to obtain required regulatory approvals, our compliance with all Food and Drug
Administration regulations, our ability to obtain, maintain and protect
intellectual property rights for our products, the risk of litigation regarding
our intellectual property rights, our limited sales and manufacturing
capabilities, our dependence on third-party manufacturers and value added
resellers, our ability to hire and retain skilled personnel, our volatile stock
price, and other risks detailed in Repligen’s filings with the Securities and
Exchange Commission. Repligen assumes no obligation to update any
forward-looking information contained in this press release or with respect to
the announcements described herein.

 

* – Confidential Treatment Requested



--------------------------------------------------------------------------------

Exhibit F

IMCLONE SETTLES PATENT LAWSUIT AND GAINS RIGHTS TO

ADDITIONAL INTELLECTUAL PROPERTY

NEW YORK, September 10, 2007 —ImClone Systems Incorporated (NASDAQ: IMCL) today
announced that it has signed settlement and sublicensing agreements with the
Massachusetts Institute of Technology (MIT) and Repligen Corporation to end
litigation related to U.S. Patent No. 4,663,281 (the “‘281 Patent”), which is
owned by MIT and exclusively licensed to Repligen. All terms of the agreements
have been finalized and the parties will submit a stipulation of dismissal to
the court. This settlement eliminates the need for the trial proceedings
previously scheduled to begin today, as well as any further court proceedings or
decisions relating to damages sought from ImClone by MIT and Repligen with
respect to the ‘281 Patent.

Pursuant to the terms of the settlement, ImClone will pay a total of $65.0
million in cash for full and final settlement of the claims against ImClone in
the matter, as well as for a royalty-free, irrevocable worldwide sublicense to
technology patented under U.S. Patent No. 4,663,281. The $65.0 million lump-sum
payment ImClone has made to Repligen represents the full amount ImClone will pay
to settle its litigation with MIT and Repligen. Repligen is responsible for
providing MIT with its portion of the settlement payment.

Importantly, pursuant to the terms of the settlement, Repligen also granted to
ImClone a royalty-free, irrevocable worldwide sublicense for the future use of
other patented technology, including U.S. Patent No. 5,665,578 (the “‘578
Patent”), which is owned by Abbott Laboratories, but to which Repligen has the
power to sublicense under an agreement between Abbott Laboratories and
Repligen. The ‘578 Patent is the patent upon which Abbott Laboratories sued
ImClone for patent infringement earlier this year.

ImClone’s payment of $65.0 million to Repligen will be reflected in ImClone’s
third quarter 2007 financial results.

“ImClone is very pleased to have reached this settlement with Repligen and MIT,”
said John H. Johnson, Chief Executive Officer of ImClone. “We are happy to put
this litigation behind us and move forward in our efforts to continue to grow
worldwide sales of ERBITUX ® .”

 

* – Confidential Treatment Requested